IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,126-01




EX PARTE CHRISTOPHER DELGADO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 25131 IN THE 3RD DISTRICT COURT
FROM ANDERSON COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to forty years’ imprisonment. The Twelfth Court of Appeals affirmed his conviction.
Delgado v. State, No. 12-00-00277-CR (Tex. App.–Tyler 2001, no pet.).
            Applicant contends, among other things, that his trial counsel rendered ineffective assistance.
Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000). In these
circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court
shall order Applicant’s trial counsel to file an affidavit in response to Applicant’s claim of ineffective
assistance of counsel.               
            The trial court shall then make findings of fact as to whether the performance of Applicant’s
trial counsel was deficient and, if so, whether counsel’s deficient performance prejudiced Applicant.
The trial court shall also make any other findings of fact and conclusions of law that it deems
relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
            This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 



Filed: January 27, 2010
Do not publish